          Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                                    FOR THE                              2020 JUL 31 f'M 3: 03
                              DISTRICT OF VERMONT

STEPHEN L. SMITH,                                  )
                                                                          ev_l!ft?:
                                                                             0£rfH Y CU]1n
                                                   )
      Plaintiff,                                   )
                                                   )
              V.                                   )              Case No. 19-cv-00123
                                                   )
MEGAN J. BRENNAN, POSTMASTER                       )
GENERAL, UNITED STATES POSTAL                      )
SERVICE,                                           )
                                                   )
       Defendant.                                  )


  OPINION AND ORDER GRANTING DEFENDANT'S MOTION TO DISMISS
                FOR FAILURE TO STATE A CLAIM
                           (Doc. 11)
       Plaintiff Stephen L. Smith brings this action against Defendant Megan J. Brennan
in her official capacity as Postmaster General for the United States Postal Service
("USPS"), alleging that he was subject to employment discrimination in violation of the
Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101-12213, the Age
Discrimination in Employment Act of 1967 ("ADEA"), 29 U.S.C. § 621-634, and Title
VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e.
       Pending before the court is Defendant's motion to dismiss the Amended
Complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure
l 2(b )( 6) based on the expiration of the applicable limitations period. (Doc. 11.) Plaintiff
disputes Defendant's calculation of the applicable filing deadline and, in the alternative,
seeks equitable relief from the limitations period. On June 30, 2020, the court issued an
Order summarizing its review of internal records pertinent to the filing of Plaintiffs
Complaint and granted the parties an opportunity to submit supplemental briefing. The
parties filed supplemental memoranda on July 20, 2020, at which time the court took the
pending motion under advisement.
            Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 2 of 16




       Plaintiff is represented by Norman E. Watts, Jr., Esq. Defendant is represented by
Assistant United States Attorneys Julia L. Torti and Lauren Almquist Lively.
I.     Allegations in the Amended Complaint.
       The initial Complaint in this matter was docketed on July 12, 2019. On August 29,
2019, Plaintiff filed an Amended Complaint as a matter of right in which he alleges the
following facts.
       Plaintiff is sixty-four years old and a resident of Wilder, Vermont. He has been
employed by USPS for over thirty-eight years, and currently works as a supervisor in
distribution operations at a processing facility located in White River Junction, Vermont.
Plaintiff suffers from degenerative disc disease that causes limited mobility in his feet
and legs including a symptom known as "drop foot." (Doc. 4 at 3, ,r 21.)
       In 2017, Plaintiff filed a claim of discrimination with the USPS. Plaintiff alleges
that his supervisor, William Loynds, retaliated against him for reporting discrimination
by "sending [P]laintiff inappropriate, hostile, and condescending emails, blaming him for
routine personnel and procedural matters[,]" and "repeatedly humiliat[ing] [P]laintiff in
the presence of [D]efendant's managers and line employees." Id. at 3, ,r,r 16-17. Mr.
Loynds allegedly "repeatedly yelled at [P]laintiff' in front of other employees "for minor
errors[.]" Id.,   ,r 25.
       In September 2017, without conducting a pre-disciplinary interview, Defendant
issued a letter of warning to Plaintiff regarding his purportedly unauthorized use of
Family and Medical Leave Act leave. Plaintiff alleges that Mr. Loynds was "[a]ware of
[P]laintiffs medical condition for years" and "had been lying in wait to issue the written
warning to [P]laintiffl.]" Id.,   ,r 24.
        Mr. Loynds also allegedly denied Plaintiffs requests for leave without providing
cause for the denials and altered the processing facility's schedule "so that [P]laintiff s
schedule was inconvenient and taxing[.]" Id. at 4, ,r 27. Mr. Loynds assigned Plaintiff to
work on Sundays "in order to antagonize [P]laintiff' despite knowing that Plaintiff
enjoyed spending time with his grandchildren on Sundays. Id.,     ,r 29.

                                              2
            Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 3 of 16




       On July 27, 2018, the "USPS ... issued a final agency decision" regarding
Plaintiff's discrimination claim. (Doc. 4 at 2, ,r 11.) In August 2018, Plaintiff filed a
charge of employment discrimination with the United States Equal Employment
Opportunity Commission (the "EEOC"). The EEOC issued a decision affirming the
USPS' s finding that no discrimination occurred and including a notice of Plaintiff's right
to file a civil action (the "Right to Sue Letter") on March 13, 2019. In both his initial and
Amended Complaints, Plaintiff alleged that fewer than ninety days had passed since he
received the Right to Sue Letter from the EEOC.
       Count I of the Amended Complaint asserts a claim that Plaintiff was subject to
employment discrimination and retaliation on the basis of his disability in violation of the
ADA. Count II of the Amended Complaint asserts a claim of age discrimination in
violation of the ADEA, alleging that "[t]he USPS, by and through its managers and other
officers, targeted [P]laintiff and other employees over [forty]" and pursued a "pattern of
retaliation against him because of his age - as attempts to force him to retire." Id. at 6,
,r,r 54-55. Count III of the Amended Complaint asserts that Plaintiff was also subject to
gender discrimination in violation of Title VII based on the disparate treatment he
allegedly received in comparison to at least three female coworkers. Plaintiff seeks
compensatory damages, punitive damages, and an award of attorney's fees and costs.
II.    Conclusions of Law and Analysis.
       A.     Standard of Review.
       "To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). "A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Id.
       The court employs a "two-pronged approach" to determine whether a complaint
satisfies this standard. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010) (quoting
Iqbal, 556 U.S. at 679). First, the court disregards statements that are merely "legal

                                               3
            Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 4 of 16




conclusion[s] couched as ... factual allegation[s]" or "[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements[.]" Iqbal, 556
U.S. at 678. Second, the court analyzes whether the complaint's '"well-pleaded factual
allegations' ... 'plausibly give rise to an entitlement to relief."' Hayden, 594 F.3d at 161
(quoting Iqbal, 556 U.S. at 679). In so doing, the court "is required to accept as true the
facts alleged in the complaint" and "consider those facts in the light most favorable to the
plaintiff[.]" Galper v. JP Morgan Chase Bank, NA., 802 F.3d 437,443 (2d Cir. 2015).
While the court must "draw on its judicial experience and common sense" at the second
step of the analysis, Iqbal, 556 U.S. at 679, it does not "weigh the evidence" or "evaluate
the likelihood" that the plaintiff will ultimately prevail on his or her claims. Christiansen
v. Omnicom Grp., Inc., 852 F.3d 195,201 (2d Cir. 2017).
       B.     Whether the Court May Consider Documents External to the
              Amended Complaint.
       Both parties reference documents submitted as exhibits that are neither cited in nor
attached to the Amended Complaint. In reviewing a motion to dismiss for failure to state
a claim pursuant to Fed. R. Civ. P. 12(b)(6), the court may consider "the factual
allegations in [the] plaintiff['s] ... complaint," "documents attached to the complaint as
an exhibit or incorporated in it by reference," "matters of which judicial notice may be
taken," and "documents either in plaintiff['s] possession or of which plaintiff[] had
knowledge and relied on in bringing suit." Brass v. Am. Film Techs., Inc., 987 F.2d 142,
150 (2d Cir. 1993). "Where a motion to dismiss presents matters outside of the pleadings,
the court may consider them but only by converting the motion into one for summary
judgment under Federal Rule of Civil Procedure 56." Ziyan Shiv. NY Dep 't ofState,
Div. ofLicensing Servs., 393 F. Supp. 3d 329, 336-37 (S.D.N.Y. 2019) (citing Fed. R.
Civ. P. 12(d)).
       Where a defendant asserts a statute of limitations defense, "'[d]ismissal under Fed.
R. Civ. P. 12(b)(6) is appropriate" if"it is clear from the face of the complaint, and
matters of which the court may take judicial notice, that the plaintiffs claims are barred
as a matter oflaw."' Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406,425 (2d Cir.

                                              4
           Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 5 of 16




2008) (alteration in original) (internal brackets and emphasis omitted) (quoting Conopco,
Inc. v. Roll Int'!, 231 F.3d 82, 86 (2d Cir. 2000)). "The court may judicially notice a fact
that is not subject to reasonable dispute because it ... can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned." Fed. R.
Evid. 201 (b ). As "matters judicially noticed by the [d]istrict [c]ourt are not considered
matters outside the pleadings[,]" the taking of judicial notice does not require the court to
convert a motion to dismiss into one for summary judgment. Staehr, 547 F.3d at 426.
       In support of her motion to dismiss, Defendant asks the court to consider the cover
letter that Plaintiff submitted with his initial Complaint (the "Cover Letter"), which is
dated June 13, 2019 and marked "received" by the court on June 17, 2019. (Doc. 11-1 at
2.) Plaintiff does not dispute the authenticity of the Cover Letter and relies on it in his
reply brief. (See Doc. 13 at 2) ("It appears that the [c]ourt recorded receipt of the
[C]omplaint on June 17[.]") (citing the Cover Letter). Because the Cover Letter was
created by Plaintiff, is not subject to dispute, and accompanied the initial Complaint
submitted to this court, the court will take judicial notice of it for purposes of the pending
motion. See Cartee Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991)
(explaining that the risk of considering materials external to the complaint on a motion to
dismiss is "the lack of notice to the plaintiff that they may be so considered" and holding
that "[a] finding that plaintiff has had notice of documents used by defendant in a [Rule]
12(b)(6) motion is significant").
       Plaintiff submits a copy of his Right to Sue Letter, a redacted copy of Plaintiffs
counsel's bank statement showing an order for a check to pay the filing fee for the initial
Complaint as well as an additional record indicating the date on which that request was
submitted, and an affidavit avowing that he continues to experience discriminatory
treatment at work. The court "undoubtedly may take judicial notice of public documents
filed in relation to Plaintiffs EEOC proceedings," Rein v. Esper, 2018 WL 10561521, at
*4 (S.D.N.Y. Feb. 27, 2018), and therefore will take judicial notice of the Right to Sue
Letter as its authenticity has not been challenged. See id. (citing cases holding that EEOC
filings are properly considered on motions to dismiss). In contrast, Plaintiffs counsel's

                                               5
            Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 6 of 16




bank statement and the proffered "payment history" for that account are "business
record[ s] that would not be judicially noticeable without being otherwise publicly filed in
connection with Plaintiffs ... Complaint." Id. In addition, there is no indication that
Plaintiff relied on the bank statement or payment history in bringing his claims, as neither
the initial Complaint nor the Amended Complaint contains any reference to how or when
Plaintiff submitted his filing fee. Because the bank documents are not integral to
Plaintiffs claims nor proper subjects for judicial notice, the court will not consider them
in adjudicating the motion to dismiss, but will consider them in the context of Plaintiffs
equitable tolling argument. See Wheeler v. Banko/NY. Mellon, 2018 WL 3730862, at *4
(N.D.N.Y. Aug. 6, 2018) (finding court could not consider internal company records
submitted with motion to dismiss that were not attached to complaint or subject to
judicial notice).
       Plaintiffs affidavit in support of his motion to dismiss contains factual allegations
that are not contained in the Amended Complaint. The affidavit is thus not integral to the
Amended Complaint and cannot be considered in the context of a motion to dismiss but
may provide support for Plaintiffs equitable tolling argument. As a result, it will be
considered only in the context of that argument. See Fahs Constr. Grp., Inc. v. Gray,
2011 WL 294269, at *4 (N.D.N.Y. Jan. 27, 2011), aff'd, 725 F.3d 289 (2d Cir. 2013)
(declining to consider affidavit submitted in response to motion to dismiss because it was
not attached to or incorporated by reference in the complaint).
       C.      Whether Federal Law or EEOC Procedure Governs the Limitations
               Period Applicable to Plaintiff's Claims.
       Defendant seeks dismissal of Plaintiffs claims on the basis that neither the initial
Complaint nor the filing fee was received by the court prior to the expiration of the
applicable ninety-day filing period. Plaintiff responds that an EEOC-specific presumption
determines when the limitations period began to run on his claims and the initial
Complaint was timely filed based on that presumption.
       A plaintiff asserting an employment discrimination claim under the ADA, the
ADEA, or Title VII must file suit in federal district court within ninety days of receipt of

                                             6
           Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 7 of 16




a right to sue letter from the EEOC. See Tiberio v. Allergy Asthma Immunology of
Rochester, 664 F.3d 35, 37 (2d Cir. 2011) ("In order to be timely, a claim under the ADA
must be filed in federal district court within [ninety] days of the claimant's receipt of a
right-to-sue letter from the EEOC."); Sherlock v. Montefiore Med. Ctr., 84 F.3d 522, 525
(2d Cir. 1996) (holding that ninety-day period applies to claims pursuant to Title VII and
the ADEA). 1 For purposes of calculating the applicable deadline, two presumptions apply
to notices provided by government agencies. First, "[t]here is a presumption that [the]
notice ... was mailed on the date shown on the notice." Tiberio, 664 F.3d at 37. And
second, there is a presumption that a document "is received three days after its mailing."
Id. The three-day presumption derives from the Federal Rules of Civil Procedure, which
provide that "[three] days are added" to a party's time to act where service is made by
mail. Fed. R. Civ. P. 6(d); see Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 148
n.1 (1984) (per curiam) (citing former Fed. R. Civ. P. 6(e) and holding that EEOC right
to sue notice was presumed received three days after it was mailed).
       A party may overcome the presumptions if it proffers "sworn testimony or other
admissible evidence" to support a reasonable inference '"either that the notice was mailed
later than its ... date or that it took longer than three days to reach [the party] by mail."'
Tiberio, 664 F.3d at 37 (quoting Sherlock, 84 F.3d at 526) (affirming applicability of
three-day presumption to Title VII right to sue letter). Plaintiff asserts that the three-day
presumption does not apply because the EEOC presumes notices, including right to sue
letters, are received five days after the date they are mailed. In support of this contention,
he cites the Right to Sue Letter's "Certificate of Mailing" dated March 13, 2019, which



1
  See also 42 U.S.C. § 2000e-5(f)(l) (providing that if the EEOC denies a charge of
discrimination in violation of Title VII it "shall so notify the person aggrieved and within ninety
days after the giving of such notice a civil action may be brought against the respondent named
in the charge"); 42 U.S.C. § 12117(a) (applying the procedures set forth in 42 U.S.C. § 2000e-5
to claims arising under the ADA); 29 U.S.C. § 626(e) (providing that if the EEOC denies a claim
of age discrimination under the ADEA, it shall notify the complainant and that person may file a
civil suit against the respondent named in the charge within ninety days after receipt of the
notice).
                                                 7
          Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 8 of 16




provides that "[f]or timeliness purposes, the [EEOC] will presume that this decision was
received within five (5) calendar days after it was mailed." (Doc. 13-1 at 7.)
       Although some courts in the Second Circuit have applied the three-day receipt
presumption to right to sue notices, others have adopted the EEOC's more lenient five-
day presumption. However, courts applying the five-day EEOC presumption generally
rely upon extenuating circumstances warranting application of the more relaxed standard,
such as a plaintiff's self-represented status. See, e.g., Tillackdharry v. Kerry, 2015 WL
1062188, at *4 (D. Conn. Mar. 11, 2015) (applying five-day presumption to self-
represented plaintiff's claims for timeliness purposes); Russell v. Potter, 2012 WL
760562, at *2 n.3 (E.D.N.Y. Mar. 7, 2012) (applying five-day presumption to claims of
self-represented plaintiff but noting "[t]he five[]-day presumption is generous, as courts
generally presume that an EEOC notice is received three days after its mailing") (internal
quotation marks and citation omitted). In contrast, where the plaintiff is represented by
counsel and does not claim that he never received a right to sue letter or where he does
not proffer other evidence of the date on which he received such a letter, the three-day
presumption generally applies. See, e.g., Thomson v. Odyssey House, 2015 WL 5561209,
at *7 (E.D.N.Y. Sept. 21, 2015), ajf'd, 652 F. App'x 44 (2d Cir. 2016) (citing Tiberio,
664 F.3d at 37, and applying three-day presumption "[i]n the absence of allegations
contradicting this presumption").
       Plaintiff, who is represented by counsel, acknowledges in both his initial
Complaint and Amended Complaints that he received the Right to Sue Letter. He alleges
that "fewer than ninety days have elapsed since [he] received [the Right to Sue Letter]" in
both versions of his Complaint. (Doc. 4 at 2, ,i 13; Doc. 1 at 2, ,i 13.) Although these
allegations are not "sworn testimony or other admissible evidence[,]" Tiberio, 664 F .3d at
37, the court is "required to accept as true the facts alleged in the complaint[.]" Galper,
802 F.3d at 443. Nonetheless, accepting the allegations in the initial Complaint as true,
Plaintiff alleges only that the ninety-day filing period had not yet expired when the initial
Complaint was signed on June 13, 2019. He does not specify the date on which he
received his Right to Sue Letter. See Pizarro v. My Sister's Place, 2005 WL 1414401, at

                                              8
              Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 9 of 16




*2 (S.D.N.Y. May 5, 2005) (finding presumption was not rebutted where "the [p]laintiff
does not claim that she did not receive the [right to sue] letter or that it took longer than
[three] days to reach her"). The court thus has no independent means of calculating the
ninety-day period other than consistent with either the three-day or five-day presumption.
       D.       Whether Plaintiff Filed Suit Before the Limitations Period Expired.
       Defendant argues that Plaintiffs suit was untimely regardless of which
presumption is applied, because his initial Complaint was not docketed until July 12,
2019, when the filing fee was received. Plaintiff, in reliance on the EEOC' s five-day
presumption, counters that the Cover Letter shows the court received his initial
Complaint on June 17, 2019, which he asserts timely initiated this case even he did not
contemporaneously submit the required filing fee. He erroneously represents that his
counsel's records show the payment cleared the bank on June 19, 2019, when the record
he submits shows that it cleared on July 19, 2019.
       The federal rules provide that "[a] civil action is commenced by filing a complaint
with the court." Fed. R. Civ. P. 3. Pursuant to 28 U.S.C. § 1914(a), "[t]he clerk of each
district court shall require the parties instituting any civil action, suit or proceeding ... to
pay a filing fee[,]" and "[e]ach district court by rule or standing order may require
advance payment of fees." 28 U.S.C. § 1914(c). The District ofVermont's Local Rules
provide that:
       To institute a civil action, a plaintiff must submit the following to the court:
       ( 1)     the original complaint;
       (2)      the filing fee or a motion and affidavit to proceed informa pauperis;
       (3)      a Civil Cover Sheet ... ;
       (4)      [w]hen applicable, a Notice ofLawsuit and Request for Waiver of
                Service ... for each defendant;
       ( 5)     [w ]hen applicable, a Waiver of Service of Summons ... for each
                defendant.
L. R. 3(a).
       A civil action is not initiated until both the complaint and the filing fee are
received if the Local Rules so require. In Avillan v. Donahue, the court granted the

                                                9
          Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 10 of 16




defendant's motion to dismiss the plaintiffs Title VII and ADEA claims as untimely,
finding that even if plaintiff delivered his complaint to the clerk of court before the
ninety-day limitations period expired, his failure to submit the filing fee required by the
local rules for nine additional days delayed the filing of his suit. See 2013 WL 12084502,
at* 1 (S.D.N.Y. Feb. 15, 2013), ajf'd, 568 F. App'x 73 (2d Cir. 2014); see also
Wanamaker v. Columbian Rope Co., 713 F. Supp. 533, 539 (N.D.N.Y. 1989), ajf'd, 108
F.3d 462 (2d Cir. 1997) (finding plaintiffs suit alleging ADEA claims was not filed upon
submission of complaint "because plaintiff did not tender the statutorily required filing
fee to the court clerk at that time"). As the court observed in Wanamaker:
       Authorizing the commencement of the district court action without the
       required fee would breed countless administrative and procedural woes, and
       give to the Clerk's Office an element of discretion where none was
       intended. The Clerk's [O]ffice would be converted into a part-time credit
       institution, spending significant energy collecting fees as well as extending
       credit.
713 F. Supp. at 538 (citation omitted). Courts have similarly held that payment of a filing
fee alone, followed by submission of the accompanying complaint after the applicable
limitations period has expired, is insufficient to timely commence a suit. See, e.g.,
Catozella v. PLS Restaurant Inc., 2019 WL 1897617, at *5 (S.D.N.Y. Apr. 26, 2019)
(dismissing plaintiffs Title VII claims as time-barred where her attorney paid the filing
fee within the right to sue period but did not submit the complaint electronically until
after the deadline had passed); Torres v. Ciele Partners L.P., 2017 WL 2773702, at *6
(S.D.N.Y. June 26, 2017) (same).
       Applying the three-day presumption to the March 13, 2019 Right to Sue Letter
leads to the conclusion that Plaintiff received the notice on Saturday, March 16, 2019 and
his time to file a lawsuit expired ninety days later on Friday, June 14, 2019. If the five-
day period is applied, the ninety-day period expired on June 17, 2019. Plaintiffs initial
Complaint was time-stamped by the Clerk of Court and docketed on July 12, 2019,
almost a month after the ninety-day filing period triggered by the Right to Sue Letter
expired. The check which was received by the Clerk of Court on July 12, 2019 cleared


                                              10
            Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 11 of 16




Plaintiffs counsel's bank on July 19, 2019. Plaintiffs Cover Letter, dated June 13, 2019,
does not alter these conclusions because it states that "the filing fee of $400 has been
authorized through our bank and will arrive under separate cover by next week." (Doc.
11-1.) Drawing all reasonable inferences in Plaintiffs favor, the Cover Letter merely
indicates that Plaintiffs counsel initiated a bank transfer to cover the filing fee one day
prior to the expiration of the ninety-day period. 2 Plaintiff provides no additional evidence
that the funds or the initial Complaint were received by the court on or before June 14,
2019, or even on or before June 17, 2019, in order to timely initiate this suit.
       E.      Whether the Continuing Violation Doctrine Applies.
       Plaintiff argues that because the discriminatory treatment he alleges in the initial
Complaint and Amended Complaint is ongoing, the continuing violation doctrine renders
his otherwise time-barred claims timely.
       Under the continuing violation doctrine, a plaintiff may bring claims for
       discriminatory acts that would have been barred by the statute of limitations
       as long as an act contributing to that discrimination took place within the
       statutory time period. Therefore, a continuing violation may be found
       where there is proof of specific ongoing discriminatory policies or
       practices, or where specific and related instances of discrimination are
       permitted by the defendant to continue unremedied for so long as to amount
       to a discriminatory policy or practice.
Purcell v. N. Y Inst. of Tech. - College of Osteopathic Med., 931 F.3d 59, 65 (2d Cir.
2019) (brackets, quotation marks, and footnotes omitted). Where a plaintiff plausibly
alleges a continuing violation and "files an EEOC charge that is timely as to any incident
of discrimination in furtherance of an ongoing policy of discrimination, all claims of acts
of discrimination under that policy will be timely even if they would be untimely
standing alone." Chin v. Port Auth. ofN.Y & NJ., 685 F.3d 135, 155-56 (2d Cir. 2012)
(internal quotation marks and citation omitted).
       The factual allegations underpinning Plaintiffs continuing violation argument do
not appear in his initial Complaint or his Amended Complaint. As a result, they are not


2
  Plaintiff counsel's bank records reveal a "payment history" that reflects a request for $400.00
listed as "Sent" on June 17, 2019, with a "Deliver By" date of June 21, 2019. (Doc. 23-1.)
                                                11
           Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 12 of 16




properly before the court. 3 Even if they are considered, allegations of continuing
discrimination do not alter the timeliness of Plaintiffs federal suit. Several Circuit Courts
of Appeals have considered and rejected this argument. See, e.g., Loubriel v. Fonda de!
Segura de! Estado, 694 F.3d 139, 144 (1st Cir. 2012) (holding that "the existence of a
continuing violation does not relax the requirement that a plaintiff file [his] judicial
action within [ninety] days of the receipt of the EEOC's right-to-sue-notice"). 4 As the
Seventh Circuit explained, "a plaintiff hoping to rely on the [continuing violation]
doctrine must demonstrate that []he delayed suing because []he reasonably failed to
identify [his] 'working conditions as intolerable until the acts of harassment had, through
repetition or cumulation, reached the requisite level of severity."' Gibbs v. Gen. Motors
Corp., 104 F. App'x 580,582 (7th Cir. 2004) (quoting Shanoff v.111. Dep't ofHuman

Servs., 258 F.3d 696, 703 (7th Cir. 2001)).
       In this case, Plaintiffs decision to file an EEOC charge demonstrates that he was
aware of the purportedly discriminatory nature of the treatment he experienced. As a
result, a continuing violation claim does not excuse Plaintiffs obligation to file his initial
Complaint before the expiration of the limitations period. See Bowen-Hooks v. City of
New York, 13 F. Supp. 3d 179,207 (E.D.N.Y. 2014) (holding that a "continuing violation
claim cannot revive [an] otherwise barred claim where [the plaintiff] opted not to act


3
  Plaintiff describes alleged instances of continuing violations in his opposition brief and
supporting affidavit. Because a plaintiff may not amend his claims by "advocating a different
theory of liability in an opposition brief wholly unsupported by factual allegations in the
complaint[,]" the court cannot consider these new factual allegations advanced in Plaintiffs
brief. Palm Beach Mar. Museum, Inc. v. Hapoalim Sec. USA, Inc., 810 F. App'x 17, 20 (2d Cir.
2020) (citing Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998)).
4
  See also Wade v. Knoxville Utils. Bd., 259 F.3d 452,461 (6th Cir. 2001) ("The continuing
violation doctrine ... does not relieve a plaintiff of the need to file an action within [ninety] days
ofreceiving the right-to-sue letter."); Brown v. Hartshorne Pub. Sch. Dist. No. 1, 926 F.2d 959,
962 (10th Cir. 1991) ("[A] plaintiff who is the victim of a continuing violation may not need to
exhaust administrative remedies as to acts that are part of the continuing violation but occur after
the administrative charge is filed. However, the continuing violation theory does not eliminate
the requirement that a plaintiff file a judicial action within ninety days of receipt of notice of the
right to sue.") (citation omitted), abrogated on other grounds by Nat'! R.R. Passenger Corp. v.
Morgan, 536 U.S. 101, 114 (2002).

                                                  12
            Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 13 of 16




within [ninety] days of [receiving an] ... EEOC right-to-sue letter."). Plaintiffs
continuing violation allegations set forth in his brief therefore do not prevent dismissal.
       F.      Whether Plaintiff Is Entitled to Equitable Tolling.
       In his opposition brief, Plaintiff challenges the assumption that the court did not
receive his filing fee payment until July 12, 2019, asserting:
       For an inexplicable reason[,] the court clerk did not acknowledge receipt of
       the bank check until July 12. The docket notation cannot be accurate.
       Electronic checks do not take [twenty-five] days for delivery.
(Doc. 13 at 2.) Plaintiff further contends it would be "unfair" for the court to assume the
filing fee was not paid until the date the initial Complaint was docketed as that
conclusion requires dismissal of his federal discrimination claims and "would impose an
injustice" on him. Id. at 3. In his supplemental brief, Plaintiff further argues that any
untimely filing was the result of excusable neglect, citing Fed. R. Civ. P. 6(b )(1 )(B) and
60(b)(l). 5
       The ninety-day limitations period is strictly enforced, and courts generally will not
consider a complaint that is filed after the deadline has passed. See Glover v. Fed 'n of
Multicultural Programs, 2015 WL 4600645, at *5 (E.D.N.Y. July 29, 2015) (finding that
suit filed on the ninety-first day after receipt of right to sue was untimely); Hughes v.
Elmira Coll., 584 F. Supp. 2d 588, 590 (W.D.N.Y. 2008) (same). Even self-represented
plaintiffs who are "entitled to leniency in other areas of litigation" are held to the same
standard: "The [ninety]-day deadline is strictly enforced against represented and prose
plaintiffs alike. If a pro se plaintiff misses [his] deadline by a few days, or even one day,
[his] action must be dismissed as untimely." Perez v. Mason Tenders Dist. Council Trust
Funds, 2017 WL 5125542, at *3 (S.D.N.Y. Nov. 1, 2017), aff'd, 742 F. App'x 584 (2d
Cir. 2018). "[I]n the absence of a recognized equitable consideration, the court cannot
extend the limitations period by even one day." Johnson v. Al Tech Specialties Steel


5
  Fed. R. Civ. P. 6(b) provides that a court may, "for good cause, extend the time" for a party to
act "on motion made after the time has expired if the party failed to act because of excusable
neglect." Fed. R. Civ. P. 6(b)(l)(B). The rule further provides that "A court must not extend the
time to act under Rule[] ... 60(b)." Fed. R. Civ. P. 6(b)(2).
                                                13
          Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 14 of 16




Corp., 731 F.2d 143, 146 (2d Cir. 1984) (quoting Rice v. New England Coll., 676 F.2d 9,
11 (1st Cir. 1982)).
       The ninety-day deadline to file suit may be equitably tolled if the district court
finds that "the circumstances that caused the delay" in filing are '"rare and exceptional."'
Perez, 2017 WL 5125542, at *3 (quoting Zerilli-Edelglass v. NY.C. Transit Auth., 333
F .3d 74, 80 (2d Cir. 2003) ). A "garden variety claim of excusable neglect" is generally
not enough to warrant equitable tolling. Irwin v. Dep 't of Veterans Affs., 498 U.S. 89, 96
(1990) (holding equitable tolling did not apply where plaintiff failed to timely file suit
because his attorney was out of the office when the right to sue notice was received).
       In assessing a request for equitable tolling, courts examine whether the plaintiff
"acted with reasonable diligence during the time period" for which he requests equitable
tolling, Zerilli-Edelglass, 333 F.3d at 80 (internal quotation marks and citation omitted),
because "lack of due diligence on the part of plaintiffs attorney is insufficient to justify
application of an equitable toll." South v. Saab Cars USA, Inc., 28 F.3d 9, 12 (2d Cir.
1994). Although an attorney's schedule does not warrant equitable tolling, "there occur[]
events beyond [a] plaintiffs control, rendering it patently unfair to oblige the litigants to
the strict time requirements set forth in the respective statutes." Fellows v. Earth Constr.,
Inc., 805 F. Supp. 223, 226 (D. Vt. 1992). "The burden of demonstrating the
appropriateness of equitable tolling lies with the plaintiff[.]" Glover, 2015 WL 4600645,
at *6 (internal quotation marks and alteration omitted) (quoting Boos v. Runyon, 201 F.3d
178,185 (2dCir. 2000)).
       In his supplemental brief, Plaintiff acknowledges that "[t]he actual reason" why
his filing fee was not received until July 12, 2019 "may well be that counsel's bank sent
the payment to the [c]ourt's street address rather than the post office box or that there was
some other delay in the postal service delivery" and asserts that "[t]hese are reasons
justifying a less rigid enforcement of the filing deadline" based on a finding of excusable
neglect. (Doc. 23 at 2.) Courts consider several factors in determining whether neglect is
excusable, including "the danger of prejudice to the non-movant," "the length of the
delay and its potential impact on judicial proceedings," "the reason for the delay,

                                              14
           Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 15 of 16




including whether it was within the reasonable control of the movant," and "whether the
movant acted in good faith." Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366 (2d
Cir. 2003) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P 'ship, 507 U.S.
380, 395 (1993) (brackets omitted)). The Second Circuit has held that "where the rule is
entirely clear, ... a party claiming excusable neglect will, in the ordinary course, lose
under the Pioneer test" if the reason for delay was within that party's control, even where
the remaining three factors "weigh in favor of the party seeking the extension[.]" Id. at
366-67 (internal quotation marks and citation omitted).
        Plaintiffs counsel submitted his request for the filing fee to his bank on the eve of
the limitations period and Plaintiff proffers no reason why the request could not have
been made sooner. Plaintiff does not assert that he contacted the Clerk's office to
determine whether the filing fee was timely received and demonstrates no efforts to
expedite the bank's processing of the payment or the payment's delivery to the court. He
chose not to provide the filing fee contemporaneously with the initial Complaint even
though he knew it was required. To the extent that Plaintiff asserts any error in addressing
the payment to the court's street address rather than its mailing address, that error, too,
lies within Plaintiffs control.
        "This is not a case in which a claimant has received inadequate notice[,] or where
a motion for appointment of counsel is pending ... [,] or where the court has led the
plaintiff to believe that []he had done everything required of [him] ... [n]or is this a case
where affirmative misconduct on the part of a defendant lulled the plaintiff into inaction."
Baldwin Cty. Welcome Ctr., 466 U.S. at 151. At best, Plaintiff has shown that his counsel
attempted to arrange payment of the filing fee but did not ensure that the fee was timely
paid.
        Although the court is sympathetic to Plaintiffs position, the court has no authority
to find equitable tolling where it is not warranted. Such an approach would not only
prejudice Defendant, it would be an abuse of discretion. "Procedural requirements
established by Congress for gaining access t9 the federal courts are not to be disregarded
by courts out of ... sympathy for particular litigants." Id. at 152. Because Plaintiff has

                                              15
          Case 2:19-cv-00123-cr Document 24 Filed 07/31/20 Page 16 of 16




failed to show excusable neglect or other exceptional circumstances demonstrating he is
entitled to equitable tolling, this case must be DISMISSED.
                                    CONCLUSION
      For the foregoing reasons, Defendant's motion to dismiss (Doc. 11) is GRANTED
and the case is DISMISSED.
SO ORDERED.
      Dated at Burlington, in the District of Vermont, this 31st day of July, 2020.

                                                 /s/ Christina Reiss

                                                 Christina Reiss, District Judge
                                                 United States District Court




                                            16
